Citation Nr: 1714649	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  03-28 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye disability, to include as secondary to service-connected traumatic glaucoma and cataract of the left eye.

2.  Entitlement to a rating in excess of 30 percent for service-connected traumatic glaucoma and cataract of the left eye.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected migraine headaches.

4.  Entitlement to a rating in excess of zero percent prior to July 13, 2005, and 10 percent thereafter for service-connected hemorrhoids.

5.  Entitlement to a compensable initial rating for service-connected surgical scar of the right elbow.

6.  Entitlement to a rating in excess of 10 percent for service-connected right elbow, status-post surgery.

7.  Entitlement to a compensable initial rating for service-connected limitation of extension of the right elbow.

8.  Entitlement to a compensable initial rating for service-connected limitation of supination of the right elbow.

9.  Entitlement to special monthly compensation based upon the need for aid and attendance and/or housebound status.

10.  Entitlement to an effective date prior to July 24, 2006, for the grant of service connection for migraine headaches.

11.  Entitlement to an effective date prior to August 3, 2006, for the grant of a separate noncompensable rating for limitation of extension of the right elbow.

12.  Entitlement to an effective date prior to August 3, 2006, for the grant of a separate noncompensable rating for limitation of extension of the right elbow.


REPRESENTATION

Veteran represented by:	Thomas E. Andrews, III, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a January 2003 rating decision, the RO denied the Veteran's claim of entitlement to a compensable rating for service-connected hemorrhoids.  The Veteran subsequently perfected an appeal of the denial.  The issue of entitlement to a compensable rating for hemorrhoids was remanded in an April 2005 Board decision.  In a November 2005 rating decision, the RO increased the assigned rating to 10 percent, effective July 13, 2005.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In a separate November 2005 rating decision, the RO confirmed and continued a 30 percent evaluation for the Veteran's service-connected traumatic glaucoma and cataract of the left eye.  The Veteran disagreed with the assigned rating and a statement of the case (SOC) was issued in May 2006.  He subsequently perfected a timely appeal.

In an April 2007 rating decision, the RO denied service connection for a right eye disability and migraine headaches.  The RO also denied a claim of entitlement to an increased rating for right elbow disability, status-post surgery.

By decision dated February 2009, the Board, in pertinent part, denied service connection for a right eye disability and migraine headaches.  In addition, the Board denied the Veteran's claims for increased ratings of the left eye, the right elbow, and hemorrhoids.

The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum decision, the Court reversed the Board's February 2009 findings as to the claims of service connection for right eye disability and migraine headaches, as well as the claims of increased ratings for left eye, right elbow, and hemorrhoids, and remanded the case for readjudication in compliance with the directives specified in the Court's decision.

In an August 2011 decision, the Board remanded the issues of entitlement to service connection for right eye disability and migraine headaches, as well as the claims of entitlement to increased ratings for left eye disability, right elbow disability, and hemorrhoids for further development.

In a January 2014 rating decision, the RO denied the Veteran's claim of entitlement to special monthly compensation for aid and attendance and/or housebound status.  The Veteran disagreed with the denial and perfected an appeal following the issuance of a March 2015 SOC.

In a March 2015 rating decision, the RO granted service connection for migraine headaches and assigned an initial 30 percent rating, effective July 24, 2006.  The RO also granted separate evaluations for limitation of extension and supination of the right elbow and assigned noncompensable evaluations from August 3, 2006.  In addition, service connection was granted for surgical scar of the right elbow and a noncompensable evaluation was assigned from October 27, 2011.  The Veteran disagreed with the assigned ratings; he also expressed disagreement with the effective dates of service connection for migraine headaches, limitation of extension of the right elbow, and limitation of supination of the right elbow.  An SOC was issued in August 2016 as to the initial rating and effective date claims.  The Veteran perfected an appeal as to all seven claims in August 2016.

In a January 2017 supplemental statement of the case (SSOC), the RO addressed the issues of entitlement to an increased rating for traumatic glaucoma and cataract of the left eye, entitlement to an increased rating for right elbow disability status-post surgery, entitlement to an increased rating for hemorrhoids, and entitlement to service connection for a right eye disability, as well as other issues.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to higher ratings for left eye disability, right elbow disability status-post surgery, limitation of extension of the right elbow, limitation of supination of the right elbow, entitlement to special monthly compensation for aid and attendance/housebound, and entitlement to service connection for right eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.

The Board notes that the issue of the propriety of recoupment of special separation pay will be addressed in a separate decision.  See BVA Directive 8430,14(c)(10)(a)(2) (providing that because they differ from other issues so greatly, separate decisions shall be issued in overpayment cases in order to produce more understandable decision documents).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's hemorrhoids have been manifested by persistent bleeding with evidence suggestive of secondary anemia.

2.  From the date of service connection, the Veteran's migraine headaches have been characterized by very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.

3.  The surgical scar of the right elbow is linear, measures 3 cm. in length, is superficial and stable, with no pain upon examination or resulting limitation of function.

4.  The Veteran's claim of entitlement to service connection for migraine headaches was received by VA on July 24, 2006.

5.  The Veteran's claim of entitlement to an increased rating for the service-connected right elbow disability was received bu VA on August 3, 2006.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an increased rating of 20 percent, but no higher, for service-connected hemorrhoids are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7336 (2016).

2.  Resolving all doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for migraine headaches have been met since the date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for a compensable rating for surgical scar of the right elbow are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7802, 7804, 7805 (2016).

4.  The criteria for assignment of an effective date prior to July 24, 2006, for the award of service connection for migraine headaches are not met.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

5.  The criteria for assignment of an effective date prior to August 3, 2006, for the award of a separate rating for limitation of extension of the right elbow are not met.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

6.  The criteria for assignment of an effective date prior to August 3, 2006, for the award of a separate rating for limitation of supination of the right elbow are not met.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Notice letters dated in July 2006, May 2008, and October 2013 complied with VA's duty to notify the Veteran including as to the initial and increased rating, and earlier effective date claims.  As to the initial rating and earlier effective date claims, when service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the May 2008 and October 2013 letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Additionally, since the issuance of the letters, the AOJ has issued an SSOC in January 2017 as to the pending claims.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains Social Security Administration (SSA) records, service treatment records, and identified post-service treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his attorney has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

The Veteran was most recently afforded pertinent VA examinations as to his service-connected migraine headaches, hemorrhoids, and surgical scar of the right elbow in October 2016.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the October 2016 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr, 21 Vet. App. at 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Higher rating claims

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

a. Hemorrhoids

Under the applicable criteria, mild or moderate internal or external hemorrhoids warrant a noncompensable (0 percent) rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  With persistent bleeding and with secondary anemia, or with fissures, a 20 percent rating is warranted, which is the highest schedular rating under this Diagnostic Code (DC).  38 C.F.R. § 4.114, DC 7336 (2016).

In this case, the Veteran is assigned a noncompensable (zero percent) rating for service-connected hemorrhoids prior to July 13, 2005, and 10 percent thereafter.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a rating of 20 percent is warranted under the schedular criteria throughout the appeal period.

The Veteran filed a claim of entitlement to an increased rating for his service-connected hemorrhoids in May 2002.  VA treatment records dated in June 2002 noted the Veteran's report that his hemorrhoids had worsened since 1992.  He uses suppositories as needed, but finds Proctofoam to be most helpful in treating his hemorrhoid symptoms.

A VA examination was conducted in July 2002, at which time the examiner confirmed a diagnosis of hemorrhoids, which had not required surgery.  The examiner noted the Veteran's report of rectal bleeding two to three times per week.  The Veteran uses Proctofoam to manage his hemorrhoid symptoms.  Upon physical examination, the examiner noted that sphincter control was normal; there was no fecal leakage, bowel leakage, or involuntary bowel movement.  The examiner reported that the Veteran had external hemorrhoids in the 3 o'clock and 4 o'clock positions.  The examiner confirmed a diagnosis of status-post internal hemorrhoids.

In his January 2003 notice of disagreement (NOD), the Veteran reported that, as a result of his hemorrhoids, "I am constantly changing my underwear because of the fecal leakage and blood stains in my underwear."  He stated that he is planning to buy adult diapers.

In a July 2005 VA examination report, it was noted that the Veteran reports having blood in his bowel movements with each episodes.  He also will occasionally have blood and fecal staining in his underwear.  He currently uses Proctofoam, hydrocortisone cream, and Tucks pads every day to manage his hemorrhoid symptoms.  He stated that he has gross sphincter control, but does have fecal leakage on occasion occurring two to three times per month.  Upon physical examination, there was no evidence of fecal leakage.  The examiner noted that the Veteran has three "rather large" non-bleeding, non-thrombosed external hemorrhoids present at 4 o'clock, 6 o'clock, and 7 o'clock.  There were no fissures.  The examiner reported that the Veteran does have microcytic anemia.

VA treatment records dated in October 2005 noted that the Veteran has mild iron deficiency anemia.

The Veteran was afforded another VA examination in August 2006 at which time he reported that he does experience occasional fecal leakage.  He does not require an absorbent pad on a regular basis.  The Veteran reported bleeding with every bowel movement.  He had thrombosis in the past, but does not feel he currently has thrombosis.  He continues to use Proctofoam, suppositories, and rectal cream.  Approximately two weeks ago, the Veteran had a flare-up with excruciating pain, which made it difficult to walk.  Upon physical examination, the examiner explained that the Veteran's anus is surrounded by multiple hemorrhoids protruding approximately 4mm.  There is no current bleeding and no evident fecal leakage.  Digital rectal examination revealed induration and tenderness to palpation at 6 o'clock.  The examiner confirmed a diagnosis of internal and external hemorrhoids.

VA treatment records dated in December 2007 noted that the Veteran has bleeding of his external hemorrhoids after each bowel movement, which he observes both in the toilet paper and in the toilet bowl.  The Veteran estimated that the amount of blood lost was over a tablespoon in the past week.  The treatment provider noted that the Veteran's hemorrhoids are slightly uncomfortable, but not painful.  The Veteran manages his hemorrhoids symptoms with over-the-counter Tucks ointment, Proctofoam, and fiber supplements.

The Veteran was afforded a VA examination in March 2008 as to his hemorrhoids.  He reported anal itching and continued bleeding with every bowel movement.  The Veteran described a history of thrombosed hemorrhoids, but no current thrombosis.  He reported that he does experience a small amount of fecal leakage, but a pad is not required.  He uses Metamucil and suppositories to manage his hemorrhoid symptoms.  Upon physical examination, there were no overt signs of anemia.  The Veteran did not have anal fissures or thrombosed hemorrhoids.  The Veteran's sphincter tone was minimally reduced.  The examiner diagnosed the Veteran with internal hemorrhoids with redundant tissue externally.

The Veteran was afforded a VA examination in October 2011, at which time he reported increased anal bleeding.  He stated, "there is blood dripping into the toilet after a bowel movement and not just on the toilet paper.  It is bright red."  He manages his symptoms with Proctofoam and suppositories.  He has not had surgery to treat his hemorrhoids.  The Veteran reported hemorrhoid flares, which occur about twice a week.  He reports itching and burning pain, as well as flare-ups.  Physical examination found large external hemorrhoids.  The examiner stated that the Veteran's hemorrhoids are large or thrombotic, and irreducible with excessive redundant tissues evidencing frequent recurrences.  The examiner noted that the Veteran's hemorrhoids have minimal effect on his ability to work; "Veteran reports he needs to sit on a pillow for comfort due to hemorrhoids."

Microcytic anemia was noted in VA treatment records dated December 2013.  VA treatment records dated in September 2014 indicated that the Veteran has experienced ongoing rectal bleeding for several years with dripping blood after every bowel movement.  A colonoscopy conducted in October 2014 found internal and external hemorrhoids.

The Veteran was most recently afforded a VA examination in October 2016.  The examiner noted the Veteran's report of pain and irritation while sitting down.  The Veteran uses continuous medication to manage his hemorrhoid symptoms including fiber supplements, suppositories, and Proctocol.  The Veteran does have large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  His hemorrhoids cause persistent bleeding.  Upon physical examination there were small or moderate external hemorrhoids, and large and irreducible external hemorrhoids with excessive redundant tissue.  The examiner noted that the Veteran's hemorrhoids impact his ability to work as a result of pain with sitting for prolonged periods of time.

After a review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture for hemorrhoids more closely approximates the criteria for a 20 percent rating under DC 7336.  The evidence of record documents the Veteran's report of recurrent rectal bleeding.  Additionally, the medical evidence includes several notations of anemia.  Although no treatment provider or examiner indicated that the Veteran's anemia was secondary to his hemorrhoids, the Board finds that the disability picture more closely approximates hemorrhoids with persistent bleeding and secondary anemia, which are symptoms contemplated in the 20 percent rating criteria.  As such, the Board finds that the Veteran meets the criteria for a 20 percent rating under DC 7336.

This is the maximum evaluation that may be assigned under DC 7336; therefore, as will be additionally discussed below, the Board has also considered the propriety of a referral for extraschedular consideration.

Accordingly, for the foregoing reasons, the Board finds that the preponderance of evidence shows that the Veteran's hemorrhoids more nearly approximate the schedular criteria for a 20 percent rating throughout the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

b. Migraine headache

Here, the Veteran is assigned a 30 percent evaluation from the date of service connection, July 24, 2006.  As discussed below, the Board concludes that a 50 percent evaluation is warranted for the entire appeal period.  Thus, a staged rating is not appropriate for the Veteran's service-connected migraine headaches.

The Veteran's migraine headaches have been rated under DC 8100.  Under DC 8100, which addresses migraines, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Finally, a 50 percent rating is assigned when migraines with very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  See Fenderson v. West, 12 Vet. App. (1999), in which the Court quoted DC 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness;" and according to STEDMAN'S MEDICAL DICTIONARY 1461 (27th Ed. 2000), "prostration" is defined as "a marked loss of strength, as in exhaustion."
Here, the Veteran filed a claim of entitlement to service connection for migraine headaches in July 2006.  VA treatment records dated in August 2006 documented his report of severe, recurrent headaches.  The Veteran indicated that he treats his headaches with over-the-counter medication, which does not relieve the symptoms.  The August 2006 VA treatment provider prescribed Zomig.

The Veteran was afforded a VA examination in February 2007 at which time he reported that he can tell when a headache is coming on because his hands and feet begin to tingle.  He described a nonlocalized headache of pounding and throbbing nature that quickly becomes associated with nausea, vomiting, and diarrhea, as well as light and smell sensitivity.  These headaches persist for an entire day.  The Veteran experiences these headaches approximately five times per month, which he treats with Zomig.

The Veteran was afforded another VA examination in October 2011.  The examiner confirmed a diagnosis of migraine headaches, which the Veteran stated occur three to four times per week and last for hours.  These headaches often begin with pain behind the left eye that spreads to the left temporoparietal region.  His symptoms are managed with Topamax.  Despite the medication, the Veteran's headaches still interfere with his daily activities.  In particular, he reports difficulty with concentration, nausea, photophobia, and phonophobia.  The Veteran's headaches are intermittent with pulsating or throbbing head pain.  The pain is localized to one side of the head, and his pain worsens with physical activity.  The examiner indicated that the Veteran experiences 'characteristic prostrating attacks of migraine headache pain' occurring less than once every two months.  He further reported that the Veteran does not experience 'very frequent prostrating and prolonged attacks of migraine headache pain.'  Upon physical examination, the examiner stated, "[d]irect palpation of left cervical paraspinals produced brief headache of similar quality to that described by Veteran."  The examiner reported that the Veteran's migraine headaches do impact his ability to work.  Specifically, the examiner explained, "Veteran last worked in 2005.  Reports that he cannot work due to combination of depression, neck pain, headaches, urinary frequency, hemorrhoids, [and] right elbow pain.  He was a post office clerk and flat envelope sorter."

In a November 2011 statement, the Veteran's attorney expressed disagreement with the severity of the Veteran's migraine headaches described in the October 2011 VA examination report.  The Veteran's attorney stated, "Veteran suffers from prostrating headaches which require him to lay in bed in a dark room for more than a day sometimes and this is at least twice a month."  In a March 2015 statement, the Veteran reported that his migraine headaches impact his ability to work.

VA treatment records dated in January 2016 note a prescription for Topiramate to manage the Veteran's migraine headache symptoms.  The Veteran reported that he "has multiple migraines per week but the intensity of the migraines has worsened.  When he has migraines, he [loses] balance and has had falls."

The Veteran was afforded a VA examination as to his migraine headaches in October 2016.  The examiner noted the Veteran's pulsating or throbbing head pain localized to one side of the head.  The Veteran reported nausea and vomiting, as well as sensitivity to light and sound.  He stated that the duration of the headaches is less than one day.  The examiner reported that the Veteran does have 'characteristic prostrating attacks of migraine headache pain' occurring more frequently than once per month.  The examiner also indicated that the Veteran has 'very frequent prostrating and prolonged attacks of migraine headache pain.'  The examiner noted that these migraine headaches do impact the Veteran's ability to work in that he is "unable to work while having a migraine."

In weighing the clinical and lay evidence of record, the Board finds that, with resolution of doubt in the Veteran's favor, an evaluation of 50 percent for the Veteran's migraine headaches is warranted throughout the appeal period.  The record demonstrates that the Veteran does experience frequent chronic, prostrating headaches.  The Board notes that the frequency, duration, severity, and impairment caused by the disorder are based on lay statements by the Veteran.  As corroborated by the February 2007, October 2011, and October 2016 VA examiners, the Veteran is competent to report these observable symptoms and their effects, and the Board concludes that his reports are essentially credible because they have been consistent and accepted by VA examiners and private treatment providers.  Moreover, the Veteran's competent contentions that his migraine headaches are productive of severe economic inadaptability have been repeatedly documented in the claims file.

This is the maximum evaluation that may be assigned under DC 8100; therefore, as will be additionally discussed below, the Board has also considered the propriety of a referral for extraschedular consideration.

Accordingly, for the foregoing reasons, the Board finds that the preponderance of evidence shows that the Veteran's migraine headaches more nearly approximate the schedular criteria for a 50 percent rating from the date of service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

c. Surgical scar of the right elbow

The Veteran's service-connected surgical scar of the right elbow is currently assigned a noncompensable evaluation under DC 7805 (scars, other).  The Board initially notes that the criteria for rating scars under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were changed in September 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008) (effective from October 23, 2008).  The changes apply only to applications for benefits received by VA on or after October 23, 2008.  As the date of service connection for the surgical scar of the right elbow is October 27, 2011, the post-October 2008 criteria apply.

Under DC 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, DC 7801 (2014).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.
Under DC 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, DC 7802 (2014).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

Under DC 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804 (2014).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.   Id., Note (2).

Here, the Veteran contends that he is entitled to a compensable rating for his service-connected surgical scar of the right elbow.  See, e.g., the NOD dated May 2015.  For the reasons set forth below, the Board finds that a higher rating is not warranted under the pertinent diagnostic criteria.

The Veteran was afforded a VA examination in October 2011, at which time the VA examiner noted that the Veteran had surgery to remove a bone spur in his right elbow in approximately 1990.  The Veteran did have a residual surgical scar; however, the examiner reported that the scar is not painful or unstable.  The examiner also indicated that the total area of the scar is less than 36 square centimeters.

A VA examination as to the surgical scar of the right elbow was conducted in October 2016.  The examiner noted that the scar of the right elbow was not painful or unstable.  The linear scar is located on the right posterior elbow, and measures 3cm. in length.  There was no muscle or nerve damage associated with the surgical scar.  The examiner additionally reported that the surgical scar had no impact on the Veteran's ability to work.

In short, the medical evidence shows that the Veteran's surgical scar of the right elbow is stable and nontender without any functional loss.  Accordingly, a compensable disability rating is not warranted under DC 7804 or any of the potentially applicable diagnostic codes.  Diagnostic Code 7805 relates to scars that should be rated pursuant to limitation of function of the affected part.  It is undisputed that the Veteran has impairment of function of the right elbow.  He is service-connected for status-post right elbow surgery, as well as limitation of supination and extension of the right elbow.  However, as described above, the medical evidence of record does not show functional impairment of the right elbow due to the surgical scar.  Accordingly, the Board finds that a higher evaluation is not warranted.  See 38 C.F.R. § 4.118.

d. Additional considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board initially finds that the schedular rating criteria adequately describe the Veteran's hemorrhoids symptoms.  The discussion above reflects that the symptoms of bleeding and anemia from the Veteran's hemorrhoids with are fully contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  There is also no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  As the schedular criteria are adequate to evaluate the Veteran's hemorrhoids with anemia symptoms, referral for a higher rating on an extraschedular basis is not warranted.  38 C.F.R. § 3.321(b)(1).

With respect to the migraine headache disability, the Veteran's symptoms are fully contemplated by DC 8100.  Here, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected migraine headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraine headaches with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology of "prostrating attacks" found in DC 8100.  The term prostrating attacks is broad enough to encompass all of the Veteran's symptoms.  There is also no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for headaches is not warranted.  38 C.F.R. § 4.16 (b); Thun, 22 Vet. App. 111.

As to the surgical scar of the right elbow, the evidence reflects that the symptoms associated with the Veteran's surgical scar are contemplated within the diagnostic codes.  The Veteran's scar is linear and measures only 3 cm. It is not painful or unstable, and as such, does not warrant a compensable rating under the pertinent diagnostic criteria.  Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e., marked interference with employment or frequent periods of hospitalization).  Neither the October 2011 or October 2016 VA examination reports reflect that the scar interferes with the Veteran's employment or has caused frequent hospitalization.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is therefore not warranted.

For these reasons, the Veteran's disability picture is adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The assigned schedular evaluations are therefore adequate, and an extraschedular evaluation is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Finally, the Board has considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) with respect to each of the increased rating issues discussed above.  The record reflects that the appellant has been in receipt of a a total rating based on individual unemployability due to service-connected disabilities since May 20, 2005, and the record does not reflect, nor does the Veteran specifically contend, that any of these service-connected disabilities, standing alone, has produced unemployability.  As such, no further discussion of this issue is warranted at this time.

III. Earlier effective date claims

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

a. Migraine headaches

Here, the Veteran contends that he is entitled to an effective date earlier than July 24, 2006, for the grant of service connection for migraine headaches.

In July 2006, the Veteran filed a claim of entitlement to service connection for migraine headaches.  Service connection for migraine headaches was eventually granted in a March 2015 decision, with a 30 percent disability rating assigned effective July 24, 2006.  (As discussed above, the Board has herein found that a 50 percent disability rating is more nearly approximated for migraine headaches from the date of service connection.)  The Veteran seeks an earlier effective date for service connection.  See, e.g., the Veteran's NOD dated May 2015.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of July 24, 2006, is the earliest effective date assignable for the award of service connection for migraine headaches.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, the current effective date corresponds to the date of receipt of the Veteran's claim for migraine headaches.  To the extent the Veteran is suggesting that he filed a claim of service connection for migraine headaches prior to July 2006, the Board has carefully reviewed the record in its entirety and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for headaches at any time prior to July 24, 2006, the date the claim was received.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).

The Board notes that the Veteran filed multiple claims of service connection and claims of entitlement to increased ratings prior to July 2006.  However, there is no indication that a claim of service connection for migraine headaches was filed prior to July 2006.  Absent evidence to the contrary, the Board concludes that had the Veteran filed a claim of service connection for migraine headaches at any time prior to July 24, 2006, it would have been associated with the file.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (discussing "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity).  Absent any evidence of an earlier claim in the record, the Board finds that the only effective date for award of service connection that may be assigned for the Veteran's migraine headaches is the presently assigned date of July 24, 2006, corresponding to the date of receipt of his claim.

The Board has considered whether treatment records documenting a continuing diagnosis of migraine headaches may be considered to be an informal claim for benefits under 38 C.F.R. § 3.157 (in effect prior to March 24, 2015).  However, 38 C.F.R. § 3.157 does not avail the Veteran.  In this regard, prior to March 24, 2015, applicable regulations provided that "[a] report of examination or hospitalization" may constitute an "informal claim for benefits . . . if the report relates to a disability which may establish entitlement."  38 C.F.R. § 3.157(a) (2014).  But see 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating the provisions of 38 C.F.R. § 3.157 which allowed various documents other than claims forms to constitute claims).  Specifically, it was provided that once a formal claim for compensation has been allowed, an informal claim for an increased disability rating "'will' be initiated by a report of examination or hospitalization for previously established service-connected disabilities."  Norris v. West, 12 Vet. App. 413, 417 (1999); see 38 C.F.R. § 3.157(b); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened"), aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).  In the instant case, the July 2006 claim was an original claim for service connection.  As such, no prior formal claim for pension or compensation had been allowed or disallowed as to the migraine headaches.  Therefore, 38 C.F.R. § 3.157 (in effect prior to March 24, 2015) is not for application.

To some extent, the Veteran is contending that his migraine headache symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge.  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced headaches prior to the assigned effective date; that he did was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to July 24, 2006.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for migraine headaches is no earlier than the currently assigned date of July 24, 2006.  Accordingly, the benefit sought on appeal is denied.

b. Limitation of extension and supination of the right elbow

Here, the Veteran seeks an effective date earlier than August 3, 2006, for the grant of service connection (more specifically, separate ratings) for limitation of extension of the right elbow and limitation of supination of the right elbow.

The Board notes that the Veteran was originally granted entitlement to service connection for status-post right elbow surgery in a June 1993 rating decision; a noncompensable evaluation was assigned from September 19, 1992.  The Veteran disagreed with the assigned rating and an SOC was issued in December 1993; however, he did not perfect an appeal.  The decision on the claim therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  In January 1998, the RO again denied the Veteran's claim of entitlement to an increased rating for status-post right elbow surgery.  In May 2002, the Veteran filed a claim of entitlement to an increased rating for all service-connected disabilities.  A January 2003 rating decision granted an increased 10 percent rating for service-connected status-post right elbow surgery, effective May 15, 2002.  The Veteran disagreed with the assigned rating and subsequently perfected a timely appeal.  His claim was denied in an April 2005 Board decision.  The Veteran did not appeal and the decision became final.  38 U.S.C.A. § 7104 (West 2014).

In August 2006, the Veteran filed a claim asserting entitlement to an increased rating for his right elbow disability.  The Veteran's claim was denied in an April 2007 rating decision.  He disagreed with the denial and eventually perfected a timely appeal in June 2008.  His increased rating claim was denied in a February 2009 Board decision.  The Veteran appealed the denial to the Court and, pursuant to a March 2011 Memorandum Decision, the matter of entitlement to an increased rating for status-post right elbow surgery was remanded to the Board.  The Board then remanded the issue to the AOJ in an August 2011 decision.

In a March 2015 rating decision, the AOJ granted entitlement to separate noncompensable evaluations for limitation of extension and supination of the right elbow, effective August 3, 2006, the date of the increased rating claim.  The Veteran has disagreed with the assigned effective date.  Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of August 3, 2006, is the earliest effective date assignable for the award of separate evaluations for limitation of extension and supination of the right elbow.

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In Roper v. Nicholson, 20 Vet. App. 173 (2006), the Court held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date the Veteran applied for benefits.

Critically, a review of the evidence of record shows that the Veteran did not appeal the April 2005 Board decision denying an increased rating for service-connected right elbow disability.  As described above, he filed an increased rating claim in August 2006.  From the April 2005 Board decision to the August 3, 2006 claim, VA received no communication from the Veteran which can be construed as expressing an intent or belief in entitlement to an increased rating for the service-connected right elbow disability or entitlement to service connection for limitation of supination and extension of the right elbow.

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

To the extent that the Veteran contends that VA examination and/or treatment records dated from April 2005 to August 2006 warrant an earlier effective date, the Board finds that 38 C.F.R. § 3.157 (in effect prior to March 24, 2015) does not avail the Veteran.  Critically, VA examination and treatment records dated from April 2005 to August 2006 did not indicate that the Veteran had impairment of supination and/or extension sufficient to warrant compensable evaluations.  As such, 38 C.F.R. § 3.157 is not for application.

Moreover, the effective date for the award of service connection can arise no earlier than the date on which the Veteran applied for benefits for the secondary condition.  See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper, 20 Vet. App. at 181.  The effective date for an original claim for service connection will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (b)(2).

Critically, it has not been shown on review of the record that there is a claim or communication dated between April 2005 and August 3, 2006, which may be considered a formal or informal claim for an increased rating for the right elbow disability and/or service connection for limitation of supination and extension of the right elbow.  Therefore, based on the above-stated facts and regulations, the Board finds that the legally correct date for the award of service connection for limitation of extension and supination of the right elbow is August 3, 2006; the date VA received the Veteran's claim of entitlement to an increased rating for the right elbow disability.  As such, the Veteran is not entitled to an earlier effective date and his claims must be denied.


ORDER

Entitlement to a 20 percent rating, but no higher, for service-connected hemorrhoids is granted throughout the appeal period, subject to the law and regulations governing the payment of monetary benefits.

An initial disability rating of 50 percent for the service-connected migraine headaches, but no higher, is granted throughout the appeal period, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a compensable initial rating for service-connected surgical scar of the right elbow is denied.

Entitlement to an effective date prior to July 24, 2006, for the grant of service connection for migraine headaches is denied.

Entitlement to an effective date prior to August 3, 2006, for the grant of service connection for limitation of extension of the right elbow is denied.

Entitlement to an effective date prior to August 3, 2006, for the grant of service connection for limitation of supination of the right elbow is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining claims on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claims.

With respect to the claims of entitlement to increased ratings for right elbow disability status-post surgery, limitation of extension of the right elbow, and limitation of supination of the right elbow, the Court recently issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examination in October 2016; accordingly, further VA examination is warranted.  Hence, the AOJ should arrange for the Veteran to undergo VA examination of the right elbow by an appropriate medical professional.

As to the claim of entitlement to service connection for a right eye disability, the Veteran asserts that he suffered right eye trauma in service and his vision loss in his right eye began at that time and has progressively grown worsen.  In the March 2011 Memorandum Decision, the Court stated that the Board failed to obtain a medical examination evaluating whether the decreased visual acuity in the right eye was related to the Veteran's service-connected left eye disability.  The matter was remanded in the August 2011 Board decision in order to obtain a VA medical opinion as to the etiology of the claimed disability.  The Board instructed the VA examiner to state whether it is at least as likely as not that any current right eye disability is related to the claimed in-service trauma, or if the Veteran's service-connected left eye disability caused or aggravated his right eye disability.

Pursuant to the August 2011 Board Remand, a VA medical opinion was obtained as to the right eye disability in November 2011.  As to the matter of aggravation, the examiner stated "[w]hether or not patient's current disability of his right eye is caused by or aggravated by the service connected disability in his left eye, there is no correlation of any glaucoma in his right eye caused by result of any glaucoma disorder in the left eye."  The Board finds that this opinion does not adequately address the question of aggravation.  The Veteran has been diagnosed with macular pigment destruction of the right eye, gradual vision loss in the right eye, as well as possible atrophy of the right eye.  See, e.g., the VA examination report dated November 2011; the private ophthalmology note dated August 2016 and the VA examination report dated October 2016.  To this end, the November 2011 VA examiner addressed the question of aggravation as to only glaucoma in the Veteran's right eye.  Moreover, the Board notes that the Veteran was recently afforded a VA examination of the eyes in October 2016 at which time the examiner noted that the "possible etiology" of the Veteran's right eye disability is "[p]ossible cortical trauma leading to cortical blindness."

The Board finds that, in light of the inadequacies of the November 2011 VA addendum opinion, as well as the findings of the October 2016 VA examiner, remand for a new VA opinion is warranted to address the etiology of the Veteran's diagnosed right eye disability to include the question of aggravation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

The Veteran is also asserting entitlement to an increased rating for service-connected traumatic glaucoma and cataract of the left eye, as well as entitlement to special monthly compensation based upon aid and attendance/housebound status.  These claims are inextricably intertwined with the matter of entitlement to service connection for a right eye disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claims of entitlement to an increased rating for service-connected traumatic glaucoma and cataract of the left eye and entitlement to special monthly compensation must also be remanded.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. The Veteran should be afforded a VA examination in order to determine the extent of his service-connected disability of the right elbow status-post surgery, limitation of extension of the right elbow, and limitation of supination of the right elbow.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

In addition, the examiner should address the impact of the right elbow disabilities upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

3. The AOJ shall refer the VA claims file to a physician with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a) Is it at least as likely as not that any current right eye disability was incurred in the Veteran's active duty service, to include as due to the claimed in-service trauma?

(b) Is it at least as likely as not that any current right eye disability was caused by a service-connected disability, to specifically include traumatic glaucoma and cataract of the left eye.

(c) Is it at least as likely as not that the Veteran's current right eye disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include traumatic glaucoma and cataract of the left eye?

If the Veteran's current right eye disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


